DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 01/27/2022 is acknowledged.
Claims 6, 8, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2022.

Claim Status
Claims 1-20 are currently pending.
Claims 6, 8, and 19-20 have been withdrawn.
Claims 1-5, 7, and 9-18 have been examined on the merits in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Reference characters 20, 21, 22 are mentioned in [00101] of Applicant’s specification but cannot be found in the drawings.


Claim Interpretation
Claims 1, 7, and 9 use the term “width”.
In Applicant’s specification [0016] states:
“FIG. 1 is a graph of X dimension (arbitrary units, a.u.) versus Y dimension (a.u.) and shows a schematic diagram of an embodiment of an ion conductive inorganic particle, and illustrating that the width of the ion conductive inorganic particle is defined as the greater dimension, e.g., the greater of (a) and (b).” ([0016]).
“The "width" of the top surface and the bottom surface will be described in connection with FIG. 1. When a top surface or a bottom surface (P) is placed, e.g., plotted, in a graph having an x axis and a y axis, from among the length (a) of the top or bottom surface in the x axis and the length (b) of the top or bottom surface in the y axis, the greater length is defined as the "width." For example, when the top or bottom surface is circular, the diameter corresponds to the width, and when the top or bottom surface is polygonal, from among the horizontal length and the perpendicular length, the greater length corresponds to the width.” ([0051])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al (US 20160181585 A1, hereinafter referred to as Choi ‘585).
Regarding claims 1 and 7, Choi ‘585 discloses a conductive array comprising a plurality of ion conductive inorganic particles (ion conductive inorganic particles 11 in Figs. 1A and 1B, lithium-titanium-aluminum-phosphate (LTAP) in Fig. 5A, P87, 88, 265, 272) spaced apart from each other (P61). Choi ‘585 discloses Fig. 5A is a SEM micrograph of a top surface of a composite membrane (P31). Choi ‘585 discloses wherein a circumference and a width of a surface of an ion conductive inorganic particle of the plurality of ion conductive inorganic particles satisfy x≥3.2y, wherein x is a circumference and y is a width, and a distance between a first ion conductive inorganic particle of the plurality of ion conductive inorganic particles and an adjacent second ion conductive inorganic particle in a plan view is 0% to about 20% of the width of the surface of the ion conductive inorganic particle (as shown in annotated Fig. 5A of Choi ‘585 below). Choi ‘585 discloses wherein the width (y) is a maximum width of the ion conductive inorganic particle of the plurality of ion conductive inorganic particles in the plan 

    PNG
    media_image1.png
    843
    1048
    media_image1.png
    Greyscale

Annotated Choi ‘585 Fig. 5A
claim 2, Choi ‘585 discloses wherein the ion conductive inorganic particles are three-dimensional particles having a height perpendicular to the surface of greater than 0 millimeter (given that the inorganic particles are three-dimensional, it is inherent the particles have a height greater than 0 millimeters).

Regarding claim 3, Choi ‘585 discloses wherein at least two ion conductive inorganic particles of the plurality of ion conductive inorganic particles have a same height (Figs. 1A and 1B shows a perspective view of an embodiment of a composite membrane 10 with a plurality of inorganic conductive particles 11 having a same height, P24)

Regarding claim 4, Choi ‘585 discloses wherein at least two ion conductive inorganic particles of the plurality of ion conductive inorganic particles have a top surface and a bottom surface opposite the top surface (Figs. 1A and 1B, Figs. 5A and 5B, given that the inorganic particles are three-dimensional, the particles would have a top surface and a bottom surface opposite the top surface).

Regarding claim 5, Choi ‘585 discloses wherein the top surface and the bottom surface of each of a first ion conductive inorganic particle and a second ion conductive inorganic particle of the plurality of ion conductive inorganic particles have a same shape and a same surface area (Fig. 1A and 1B shows a perspective view of an embodiment of a composite membrane 10 with a plurality of inorganic conductive particles 11 having a circular top and bottom surface of the same size and surface area, P24).

claim 10, Choi ‘585 discloses wherein the plurality of ion conductive inorganic particles comprise least one of a glass active metal ion conductor, an amorphous active metal ion conductor, a ceramic active metal ion conductor, or a glass-ceramic active metal ion conductor (P68).

Regarding claim 11, Choi ‘585 discloses wherein the plurality of ion conductive inorganic particles comprise at least one of Na1+xZr2SixP3-x012, wherein 0<x<3, Li1.x~yAlxTi2-xSiyP3-yO12, wherein 0<x<2, Oy<3, BaTiO3, Pb(ZraTi1-a)O3, wherein Oa:1, 5Pb1.xLaxZr1-yTiyO3, wherein Ox<1 Oy<1, and Oa:1, Pb(Mg3Nb2i3)03-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y203, A1203, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3, wherein 0<x<2 and 0<y<3, LixAlyTiz(PO4)3, wherein 0<x<2, 0<y<1, and 0<z<3, Lil+x+y(AaGa1-a)x(TibGe1-b)2-xSiyP3-yOl2, wherein Ox:1, O<y<1, Oa:1, and Ob:1, LixLayTiO3, wherein 0<x<2 and 0<y<3, LixGeyPzSW, wherein 0<x<4, 0<y<1, 100<z<1, and 0<w<5, LixNy, wherein 0<x<4 and 0<y<2, SiS2, LixSiySz, wherein 0<x<3, 0<y<2, 0<z<4, LixPyS, wherein 0<x<3, 0<y<3, and 0<z<7, Li2O, LiF, LiGH, Li2CO3, LiAIO2, a Li20-Al203-SiO2-P205-TiO2-GeO2 ceramic, a Garnet ceramic, or Li3+xLa3M2012, wherein M is Te, Nb, or Zr and x is an integer of 1 to 10 (P87).

Regarding claim 12, Choi ‘585 discloses a composite membrane (composite membrane 10 in Figs. 1A and 1B, example 2) comprising the conductive array and an organic material (polymer layer 12 in Figs. 1A and 1B, trimethylolpropane triacrylate in example 2) between the plurality of ion conductive inorganic particles (P61, 272).

claim 13, Choi ‘585 discloses wherein the composite membrane is a foldable, flexible membrane (P80, 83, 89, 103).

Regarding claim 14, the tensile strength and yield strain is an inherent characteristic and/or property of the specifically disclosed composite membrane. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Choi ‘585 discloses a composite membrane that has a substantially identical structure to the claimed composite membrane, therefore it would inherent for the composite membrane to have a tensile strength of equal to or greater than about 1 megaPascal, and a yield strain of equal to or greater than about 1 %, such as claimed.

claim 15, Choi ‘585 discloses wherein the composite membrane has a surface having a sea-island structure in which the plurality of ion conductive inorganic particles are discontinuously arranged in a continuous organic film comprising an organic material, or the composite membrane has a cross section having a structure in which the ion conductive inorganic particles are alternately aligned with regions of the organic film (P56).

Regarding claim 16, Choi ‘585 discloses wherein an amount of the plurality of ion conductive inorganic particles is from about 10 parts by weight to about 90 parts by weight, based on the total weight of 100 parts by weight of the composite membrane (P85, 272).

Regarding claim 17, Choi ‘585 discloses a lithium battery comprising the composite membrane (P20-22, 28, 44, 72).

Regarding claim 18, Choi ‘585 discloses wherein the lithium battery is an all-solid-state battery or a lithium-air battery (P20-22, 28, 44, 72).

Claims 1-5, 7, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al (US 20170093002 A1, given in the IDS, hereinafter referred to as Choi ‘002).
Regarding claims 1 and 7, Choi ‘002 discloses a conductive array comprising a plurality of ion conductive inorganic particles (ion conductive inorganic particles 11 in Figs. 1A and 1B, lithium-titanium-aluminum-phosphate (LTAP) in Fig. 7B) spaced apart from each other (P102-103, 339). Choi ‘002 discloses Fig. 7B is an optical microscope analysis of a top view of a 

    PNG
    media_image2.png
    617
    733
    media_image2.png
    Greyscale

Annotated Choi ‘002 Fig. 7A

claim 2, Choi ‘002 discloses wherein the ion conductive inorganic particles are three-dimensional particles having a height perpendicular to the surface of greater than 0 millimeter (“a thickness of the ion conductive inorganic material particle may be about 95 mm”, P108, P107, further, given that the inorganic particles are three-dimensional, it is inherent the particles have a height greater than 0 millimeters).

Regarding claim 3, Choi ‘002 discloses wherein at least two ion conductive inorganic particles of the plurality of ion conductive inorganic particles have a same height (Figs. 1A and 1B shows a perspective view of an embodiment of a composite membrane 10 with a plurality of inorganic conductive particles 11 having a same height; Fig. 7A, at least two of the particles on the far right appear to have the same height, P24).

Regarding claim 4, Choi ‘002 discloses wherein at least two ion conductive inorganic particles of the plurality of ion conductive inorganic particles have a top surface and a bottom surface opposite the top surface (Figs. 1A and 1B and Figs. 7A- 7C, given that the inorganic particles are three-dimensional particles, the particles would have a top surface and a bottom surface opposite the top surface).

Regarding claim 5, Choi ‘002 discloses wherein the top surface and the bottom surface of each of a first ion conductive inorganic particle and a second ion conductive inorganic particle of the plurality of ion conductive inorganic particles have a same shape and a same surface area (Fig. 1A and 1B shows a perspective view of an embodiment of a composite membrane 10 with 

Regarding claim 10, Choi ‘002 discloses wherein the plurality of ion conductive inorganic particles comprise least one of a glass active metal ion conductor, an amorphous active metal ion conductor, a ceramic active metal ion conductor, or a glass-ceramic active metal ion conductor (P130).

Regarding claim 11, Choi ‘002 discloses wherein the plurality of ion conductive inorganic particles comprise at least one of Na1+xZr2SixP3-x012, wherein 0<x<3, Li1.x~yAlxTi2-xSiyP3-yO12, wherein 0<x<2, Oy<3, BaTiO3, Pb(ZraTi1-a)O3, wherein Oa:1, 5Pb1.xLaxZr1-yTiyO3, wherein Ox<1 Oy<1, and Oa:1, Pb(Mg3Nb2i3)03-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y203, A1203, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3, wherein 0<x<2 and 0<y<3, LixAlyTiz(PO4)3, wherein 0<x<2, 0<y<1, and 0<z<3, Lil+x+y(AaGa1-a)x(TibGe1-b)2-xSiyP3-yOl2, wherein Ox:1, O<y<1, Oa:1, and Ob:1, LixLayTiO3, wherein 0<x<2 and 0<y<3, LixGeyPzSW, wherein 0<x<4, 0<y<1, 100<z<1, and 0<w<5, LixNy, wherein 0<x<4 and 0<y<2, SiS2, LixSiySz, wherein 0<x<3, 0<y<2, 0<z<4, LixPyS, wherein 0<x<3, 0<y<3, and 0<z<7, Li2O, LiF, LiGH, Li2CO3, LiAIO2, a Li20-Al203-SiO2-P205-TiO2-GeO2 ceramic, a Garnet ceramic, or Li3+xLa3M2012, wherein M is Te, Nb, or Zr and x is an integer of 1 to 10 (P131-133).

Regarding claim 12, Choi ‘002 discloses a composite membrane (composite membrane 10 in Figs. 1A and 1B, example 3) comprising the conductive array and an organic material 

Regarding claim 13, Choi ‘585 discloses wherein the composite membrane is a foldable, flexible membrane (P117, 216)

Regarding claim 14, the tensile strength and yield strain is an inherent characteristic and/or property of the specifically disclosed composite membrane. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Choi ‘002 discloses a composite membrane that has a substantially identical structure to the claimed composite membrane, therefore it would inherent for the composite membrane to 

Regarding claim 15, Choi ‘002 discloses wherein the composite membrane has a surface having a sea-island structure in which the plurality of ion conductive inorganic particles are discontinuously arranged in a continuous organic film comprising an organic material, or the composite membrane has a cross section having a structure in which the ion conductive inorganic particles are alternately aligned with regions of the organic film (see Fig. 1A and 1B, P97).

Regarding claim 16, Choi ‘002 discloses wherein an amount of the plurality of ion conductive inorganic particles is from about 10 parts by weight to about 90 parts by weight, based on the total weight of 100 parts by weight of the composite membrane (P129, example 3 “the LATP particles on which the hydrophobic coating membrane is formed was about 43 parts by weight, based on a total of 100 parts by weight of the composite membrane” P338).

Regarding claim 17, Choi ‘002 discloses a lithium battery comprising the composite membrane (P21-23, 225, 256).

Regarding claim 18, Choi ‘002 discloses wherein the lithium battery is an all-solid-state battery or a lithium-air battery (P21-23, 225, 256).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20160181585 A1, hereinafter referred to as Choi ‘585) as applied to claim 1.
Regarding claim 9, Choi ‘585 discloses the ion conductive inorganic material particles may have a relatively uniform size and maintain the uniform size in the composite membrane (P92). Therefore, one of ordinary skill in the art would necessarily recognize Choi ‘585 discloses wherein the width of each of the plurality of ion conductive inorganic particles is about 98% to about 102% of an average width of the ion conductive inorganic particles of the plurality of ion conductive inorganic particles.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20170093002 A1, given in the IDS, hereinafter referred to as Choi ‘002) as applied to claim 1.
Regarding claim 9, Choi ‘002 discloses the ion conductive inorganic material particles have a uniform size and maintain the uniform size in the composite membrane (P137). Therefore, one of ordinary skill in the art would necessarily recognize Choi ‘002 discloses wherein the width of each of the plurality of ion conductive inorganic particles is about 98% to about 102% of an average width of the ion conductive inorganic particles of the plurality of ion conductive inorganic particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727